DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  The original claim set submitted on August 17, 2020 lists claims 1-26. However, the amended claim set submitted on August 26, 2020 omits claims 1-2.  Appropriate correction is required.

Double Patenting
Claim 7 is directed to the same invention as that of claim 6 of commonly assigned US patent No. 9,993,638. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

AND;

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 6 of U.S. Patent No. 10,751,525. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are directed towards a method of providing a medical lead and an implantable medical lead comprising a conductor having a diameter, a lead body with a lumen, the lead body surrounding the conductor with a portion of the conductor diameter being embedded within said lead body such that a portion of the conductor diameter is sunken into the lumen wall forming the lumen and an electrode attached to the lead body and electrically coupled to the conductor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 3-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alford et al. (US 2015/0170792).

3. The method of claim 2, wherein the shield (e.g., via the disclosed radio frequency shield 206) comprises wires {e.g., [0021]-[0022] & (Fig 2B)}.

4. The method of claim 2, wherein the shield terminates prior to the location of the electrode and the portion of the diameter of the conductor is embedded within the lead body in an area of the lead body between the termination of the shield and the electrode {e.g., [0026] & (Fig 2E)}.

5. The method of claim 1, wherein the conductor is coiled (e.g., Figs. 2AB).

6. The method of claim 1, wherein half of the diameter of the conductor is embedded within the lead body and half of the diameter of the conductor is present within the lumen [e.g., 0026].

7.  A method of providing a medical lead (e.g., element 104), comprising: forming an inner lead body layer (e.g., element 204A) of a lead body about a conductor to embed a first lengthwise portion of the conductor within the inner lead body layer such that the first lengthwise portion of the conductor is at least partially sunken into a lumen (e.g., element 210) wall forming a lumen in the inner lead body while a second lengthwise portion of the conductor resides in the lumen and is surrounded by the lumen wall; forming an outer lead body layer (e.g., element 202) of the lead body about the inner lead body layer to bond with the inner lead body layer; and providing an electrode (e.g., element 120) attached to the lead body and electrically coupled to the conductor {e.g., [0021]-[0023] & (Fig 2AB)}.

8. The method of claim 7, further comprising positioning a radio frequency (RF) shield about the lead body inner layer and wherein the outer lead body encapsulates the shield (e.g., element 206) {e.g., [0021]-[0022] & (Fig 2B)}.

9. The method of claim 8, wherein the shield comprises wires (e.g., [0021]-[0022]).

10. The method of claim 9, wherein the shield comprises braided wires (e.g., [0021]-[0022]).

11. The method of claim 8, wherein the shield terminates prior to the location of the electrode and the first lengthwise portion of the conductor is embedded within the inner lead body layer in an area of the lead body between the termination of the shield and the electrode {e.g., [0026] & (Fig 2E)}.


12. The method of claim 7, wherein the conductor is coiled.

13. An implantable medical lead, comprising: a conductor having a diameter; a lead body with a lumen, the lead body surrounding the conductor with a portion of the conductor diameter being embedded within the lead body such that a first portion of the conductor diameter is present within the lumen and a second portion of the conductor diameter is sunken into a lumen wall forming the lumen; and
an electrode attached to the lead body and electrically coupled to the conductor.

14. The implantable medical lead of claim 13, further comprising a radio frequency (RF) shield that surrounds the conductor such that a space exists between the shield and the conductor, wherein the shield is encapsulated within the lead body and the lead body fills the space.

15. The lead of claim 14, wherein the shield comprises wires.

16. The lead of claim 14, wherein the shield terminates prior to the location of the electrode and the portion of the diameter of the conductor is embedded within the lead body in an area of the lead body between the termination of the shield and the electrode.

17. The lead of claim 13, wherein the conductor is coiled.

18. The lead of claim 13, wherein half of the diameter of the conductor is embedded within the lead body and half of the diameter of the conductor is present within the lumen.

19. An implantable medical system, comprising: a pulse generator; and a medical lead, comprising:
a conductor having a diameter, the conductor being electrically coupled to the pulse generator;
a lead body with a lumen, the lead body surrounding the conductor with a portion of the conductor diameter being embedded within the lead body such that a first portion of the conductor diameter is present within the lumen and a second portion of the conductor diameter is sunken into a lumen wall forming the lumen; and an electrode attached to the lead body and electrically coupled to the conductor.

20. The implantable medical system of claim 19, further comprising a radio frequency (RF) shield that surrounds the conductor such that a space exists between the shield and the conductor, wherein the lead body encapsulates the shield and the lead body fills the space.

21. The system of claim 20, wherein the shield comprises wires.

22. The system of claim 20, wherein the shield terminates prior to the location of the electrode and the portion of the diameter of the conductor is embedded within the lead body in an area of the lead body between the termination of the shield and the electrode.

23. The system of claim 19, wherein the conductor is coiled.

24. The system of claim 19, wherein half of the diameter of the conductor is embedded within the lead body and half of the diameter of the conductor is present within the lumen.

25. An implantable medical lead, comprising: a conductor having a diameter; a lead body with a lumen, the lead body surrounding the conductor with a first longitudinal section of the conductor diameter being at least partially embedded within the lead body such that the conductor is at least partially sunken into a lumen wall forming the lumen and with a second longitudinal section of the conductor diameter that is distal of the first longitudinal section and being less embedded by the lead body than the first section; and an electrode attached to the lead body and electrically coupled to the conductor.

26.  The implantable medical lead of claim 25, comprising a radio frequency (RF) shield that surrounds the conductor such that a space exists between the shield and the conductor, wherein the lead body encapsulates the shield and the lead body fills the space between the first section of the conductor and the shield.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792